Exhibit 99.1 Zynga Names Mobile Gaming Executive Matt Bromberg as Chief Operating Officer SAN FRANCISCO, August 4, 2016 – Zynga Inc. (Nasdaq: ZNGA), a leading social game developer, today announced that the Company has appointed Matt Bromberg as Chief Operating Officer. He will report directly to Chief Executive Officer Frank Gibeau effective August 8, 2016. Bromberg will oversee Zynga’s Business Operations and Strategy, Technology, IT, Data Science, Visual Design and Global Player Experience teams, as well as the Company’s Bangalore, India-based game studio. “Matt is an experienced and proven leader who has worked with some of gaming’s highest quality studios and biggest franchises,” said Gibeau. “He will help us build a world-class studio that brings Zynga’s social gaming vision to life in our products for our players.” “Zynga pioneered the social gaming space, and since its founding has truly connected the world through games like Words With Friends, FarmVille and the newly launched CSR Racing 2,” said Matt Bromberg. “I’m excited to work with Frank and the team at Zynga to reimagine how it brings games to market and engages players across the globe.” Bromberg, 49, brings to Zynga deep operating experience in games, digital media and online platforms. He was most recently Senior Vice President of Strategy and Operations for mobile gaming at Electronic Arts, Inc., where he was responsible fortechnology, production, live services, strategic planning andbusiness operations. Before that, he was Group General Manager of EA’s Bioware studios worldwide, leading a team that built hit video gaming franchises such as Star Wars, Dragon Age, Mass Effect and Command & Conquer. Bromberg joined EA as the General Manager of EA’s Bioware Studio in Austin, Texas, where he led the successful turnaround of Star Wars: The Old Republic, including its transition to free-to-play gaming. Prior to joining EA, Bromberg was the founder and CEO of I'mOK Inc., creator of a location-based gaming and communication platform for families. Before that, he was President and CEO of pioneering eSports company Major League Gaming, helping to grow the company from a startup to the largest competitive video gaming league in the world. He also held a number of senior roles at AOL, including Senior Vice President and General Manager of Moviefone, General Manager of Consumer Products and General Manager of Online Gaming. About Zynga Inc.
